      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

ERIC JOSEPH LOVE                                    )
                                                    )
       Plaintiff,                                   )
                                                    )
vs.                                                 )         Case No.: 1:19-cv-00120-JRH-BKE
                                                    )
AUGUSTA-RICHMOND COUNTY, GEORGIA; )
RICHARD ROUNDTREE, in his official                  )
capacity as Sheriff with Richmond County            )
Sheriff’s Office, and JEFF JOHNSON,                 )
individually and in his official capacity as Deputy )
with Richmond County Sheriff’s Office,              )
                                                    )
       Defendants.



        REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

       In opposing Love’s request for preliminary injunctive relief, Augusta-Richmond County

does not seriously dispute that amplified speech finds protection under the First Amendment.

Nor can it. “[T]he use of sound amplification equipment within reasonable limits is an aspect of

free speech protected by the First Amendment.” Reeves v. McConn, 631 F.2d 377, 382 (5th Cir.

1980). 1 Neither does Augusta-Richmond County quarrel with the status of sidewalks and ways

as traditional public fora. (See Response to Motion for Preliminary Injunction [“Resp.”], p. 3).

The sole issue in dispute is whether the restrictions that Augusta-Richmond County imposes on

protected speech in public fora are constitutionally valid.

       Contending its restrictions are appropriate, Augusta-Richmond County blithely refers to §

3-6-2(c) as only preventing “loud, amplified speech.” (Resp., p. 5). It glosses over the fact that
1
 Reeves is binding precedent in the Eleventh Circuit. See Pine v. City of West Palm Beach, 762
F.3d 1262, 1274 n. 7 (11th Cir. 2014) (recognizing Reeves as binding precedent).
                                                1
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 2 of 10



the ordinance automatically pegs any amplified speech as “loud,” or otherwise “disturbing” or

“unnecessary,” any time speech on a public street is used to “attract[] the attention of the public

to any building or structure,” regardless of volume level. (Ex. I; Section 3-6-2(c)). Whispering

through an amplified device is enough to violate the ordinance. Moreover, in construing and

applying this section even broader, Augusta-Richmond County prohibits any amplified speech

expressed in front of a building or structure. (See Ex. H; Resp., pp. 8-9).

       This is precisely how Augusta-Richmond County enforced the restrictions on the scene

against Love and how they warned of future enforcement in their subsequent letter to him. On

the day of the arrest, police officers told Love he could not use his amplifier at all. (Ex. A, ¶¶

28-29, 33-34; see Ex. H, “the deputies [] informed Mr. Love that amplifiers were prohibited.”).

At no point did the officers suggest to Love that his volume was too loud or that he would be

allowed to resume his use of amplification at a lower volume. (See generally, VC, ¶¶ 38-49; Ex.

A, ¶¶ 26-40). Love’s volume level was deemed irrelevant; as the citation affirms, they arrested

Love for “using a microphone” and (allegedly) declining to cease use of it. (See Ex. E).2

Following up on this action, Augusta-Richmond County later confirmed via letter of counsel that

Love’s amplified speech is banned altogether, declaring: “Ordinance § 3-6-2 clearly prohibits the

use of sound amplifiers for the purpose of attracting attention.” (Ex. H). This response to

Love’s plea does not limit the prohibition to “loud” amplification, nor does the letter dispute that

Love had used the amplifier at a reasonable (i.e., not loud) volume. (Ex. H; see Ex. G). Indeed,

Augusta-Richmond County assures Love, because it bans amplified speech outright, that the use

of an amplifier for delivering a message is also considered illegal loitering under § 3-7-1(r), on
2
 Love had actually stopped using his amplifier for several minutes prior to his arrest. (Ex. A, ¶¶
31-37). The officers arrested Love because he kept the amplifier on (without using it) and
objected to the ban. (Ex. A, ¶¶ 31-37).
                                               2
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 3 of 10



the notion that a law-abiding individual could not reasonably believe amplified speech on a

public sidewalk is a lawful activity. (Ex. H; Resp., ¶ 10). 3

       In short, Augusta-Richmond County’s restrictions ban Love from using amplification at

any time, at any volume, anywhere in the county whenever the speech “attract[s] attention” to

anything. (Ex. H). Divorced from any legitimate government concerns, the ban violates Love’s

constitutional rights. Thus, the preliminary injunction he seeks – narrowly enjoining Augusta-

Richmond County’s ban on amplified speech on public sidewalks – is warranted and needed.

I.     LOVE IS SUBSTANTIALLY LIKELY TO SUCCEED ON THE MERITS

       Augusta-Richmond County’s scheme banning amplification in public violates the

constitutional rights of Love as well as others.         The restrictions intrude upon the First

Amendment, curbing far more speech than necessary to serve any legitimate government

interest. And the application of the ordinances further contravenes Due Process under the

Fourteenth Amendment, being incongruent with the literal text.

       A. Ban on Amplified Speech Violates Free Speech

       Though the prevention of excessive noise can be a laudable goal, Augusta-Richmond

County’s ban on amplification is not a narrowly (or even remotely) tailored way to address it.

       Amplified speech does not necessarily generate excessive noise, especially, noise that

would be excessive for the venue in question. As the appellate court recognized in Reeves,

amplified speech is inherently compatible with downtown city sidewalks, conclusively holding

that a city-wide ban on amplification at any volume and at most times of day is not a sufficiently

tailored measure. Reeves, 631 F.2d at 384-85. The court held a government entity “may not
3
  Augusta-Richmond County’s Response omits any reference to the clarifying letter, but it cannot
refute the existence, import and effect of the letter. See Defendants’ Answer ¶¶ 54-56 (admitting
that the letter means what it says).
                                                   3
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 4 of 10



broadly prohibit reasonably amplified speech merely because of an undifferentiated fear that

disruption might sometimes result.” Id. at 388.

       In contravention of precedent, this is what Augusta-Richmond County does, banning all

amplification that “attract[s] attention,” regardless of volume, in the name of weeding out

excessive volume. 4 Tellingly, Augusta-Richmond County is unable to cite any cases from any

jurisdiction upholding a ban on amplified speech because it has the effect of “attracting

attention.” The suitable way to address excessive volume is to regulate volume itself. See Saia v.

New York, 334 U.S. 558, 562 (1948) (“Noise can be regulated by regulating decibels.”). While it

is not necessary for a municipality to dictate noise level through specific decibel levels, a

municipality must at least show a direct connection between its purported concern with volume

and the restrictive means it utilizes. Augusta-Richmond County utterly fails to do so, as a

speaker can easily “attract[] attention” with non-excessive or even no volume.

       The two cases Augusta-Richmond County cites do not support its ban, dealing with far

narrower restrictions on amplification. (See Resp., pp. 5-6). In Pine v. City of W. Palm Beach,

the ordinance evaluated there only restricted amplified sounds produced within 100 feet of the

property line of a health care facility; the restriction was narrow in space to serve the special

concerns of noise impacting patient health. 762 F.3d 1262, 1264, 1273-74 (11th Cir. 2014). And

in Kovacs v. Cooper, the Supreme Court upheld a ban on “loud and raucous” use of

amplification; that restriction targeted volume itself, not all amplification, permitting amplified

speech at a reasonable volume. 336 U.S. 77, 89 (1949) (“Section 4 of the ordinance bars sound
4
   Augusta-Richmond County is mistaken in suggesting that “amplified speech” is not a
“protected medium of expression,” but “[t]alking or speaking is the medium of expression at
issue in this case.” (See Resp., p. 6). In Reeves, the court recognized amplified speech as a
distinct means of expression. Reeves, 631 F.2d at 382. And, amplified speech is what is at issue
in this case.
                                               4
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 5 of 10



trucks from broadcasting in a loud and raucous manner on the streets.”). Conversely, Augusta-

Richmond County bans amplified speech that “attract[s] attention” at any volume, at all times,

anywhere in the county. (See Ex. H; Ex. I). That is the type of broad restriction the Supreme

Court in Kovacs opined would be “probably unconstitutional,” 336 U.S at 81-82, and the

appellate court in Reeves confirmed to be unconstitutional. 631 F.2d at 383-85. Augusta-

Richmond County’s ban on amplified speech that “attract[s] attention” burdens substantially

more speech than necessary to address the legitimate interest of excessive volume. It is not

narrowly tailored. 5

        The amplified speech ban also does not leave ample alternatives for Love’s message,

which is a separate and additional basis for invalidating the restriction.       See Gold Coast

Publications, Inc. v. Corrigan, 42 F.3d 1336, 1344 (11th Cir. 1994) (emphasizing that speech

restrictions must be both narrowly tailored “and” leave ample alternatives) (emphasis in

original).   The Supreme Court has held that foreclosing a uniquely effective medium of

expression fails to leave ample alternatives for the speech. City of Ladue v. Gilleo, 512 U.S. 43,

56 (1994). And, Reeves acknowledges that unamplified speech is not a good substitute for the

effectiveness of amplified speech. Reeves, 631 F.2d at 382.



5
  Augusta-Richmond County insinuates that the standard of “target[ing] and eliminat[ing] no
more than the exact source of the ‘evil’ it seeks to remedy” enunciated by the Supreme Court in
Frisby v. Schultz, 487 U.S. 474, 485 (1988), equates to a “least restrictive means” analysis and
was overruled by Ward v. Rock Against Racism, 491 U.S. 781 (1989). (See Resp., pp. 4-5).
Augusta-Richmond County is wrong on both counts. Frisby explains that narrow tailoring
requires targeting of the harm itself, not all expression that might create the harm as a “possible
byproduct” if abused. 487 U.S. at 485-86. The Court in Ward cited this very proposition in
Frisby approvingly in explaining the “burden substantially more speech than is necessary”
standard. Ward, 491 U.S. at 799-800. Ward recognizes that a restriction that targets or
eliminates a substantial amount of speech that does not cause the asserted harm is not a narrowly
tailored law. Id.
                                                  5
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 6 of 10



        This constitutional principle is well-illustrated by the facts of this case. Love seeks to

speak conversationally and be heard by multiple passersby in the near vicinity simultaneously.

(VC, ¶ 13; Ex. A, ¶¶ 9-12). The conversational tone he uses is essential to his message being

well-received, and passersby cannot hear Love speaking in this tone without amplification. (VC,

¶ 17; Ex. A, ¶¶ 11-12, 22). Augusta-Richmond County’s supposed “alternative” of approaching

individuals one-on-one to have conversations (Resp. pp. 6-7) is inadequate because it would

keep Love from being heard by more than one person at a time and cause him to lose much of his

audience. The First Amendment presumes that the speaker knows best both what to say and how

to say it. Riley v. Nat’l Fed’n of the Blind of NC, Inc., 487 U.S. 781, 790-91 (1988). Pine, which

Augusta-Richmond County relies on, does not indicate otherwise.               In addition to allowing

unamplified forms of speech within the narrow 100-foot zone, the restriction in Pine allowed for

the use of amplification outside that zone, even if it could be heard within. Pine, 762 F.3d at

1275. In contrast, Augusta-Richmond County’s ban is county-wide, leaving no place available

for amplified speech, preventing Love’s message from being heard by his desired audience.

        B. Ban on Amplified Speech Violates Due Process

        In addition to violating Free Speech, the ban on amplified speech is unconstitutionally

vague in violation of Due Process. Augusta-Richmond County argues that the language of § 3-6-

2(c) is clear and thus not vague. (Resp., pp. 8-9). The reasoning is misguided. Love’s challenge

to § 3-6-2(c) primarily concerns its vague application to his non-commercial, religious

expression, not necessarily how the ordinance reads. 6            On its face, the ordinance only


6
  This is not to say § 3-6-2(c) is constitutional on its face, for its facial validity is doubtful. It is
far from clear what constitutes a “purpose of…attracting the attention of the public to any
building or structure” or how police could assess such a purpose. Also, read literally, the
ordinance prohibits obvious protected amplified speech, like that associated with organized labor
                                                   6
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 7 of 10



criminalizes amplified speech that has the “purpose” of attracting the attention of the public to a

building or structure. (Ex. I). 7 Love’s undeniable purpose is to attract attention to his religious

beliefs, not to any building or structure, and his message does not reference any buildings or

structures. (See VC, ¶¶ 11, 14; Ex. A, ¶¶ 4-5). Through a distorted and highly unexpected

interpretation, Augusta-Richmond County applies the ordinance to Love’s amplified religious

speech on the theory that it allegedly has the effect of attracting attention to buildings that are

near to him. (Resp., pp. 8-9). 8 In practice, this means that it is illegal in Augusta-Richmond

County to use an amplifier while standing in front of a building or structure. The language of the

ordinance does not support this strained interpretation, and no reasonable person could guess it.

Section 3-6-2(c) is vague as applied to Love’s expression.

       Ordinance § 3-7-1(r) is likewise vague as-applied, and particularly, in conjunction with

Augusta-Richmond County’s vexing interpretation of § 3-6-2(c). Augusta-Richmond County

figures Love should know his amplified speech is illegal and not the activity a law-abiding

citizen would conduct as mandated under § 3-7-1(r).

       But there is no way Love could anticipate this unusual application of laws. Amplified

speech is legitimate speech deserving of constitutional protection. Saia, 334 U.S. at 561-62;

Reeves, 631 F.2d at 382. And § 3-6-2(c) does not on its face prohibit amplification outright. It is

therefore eminently reasonable for Love to believe that his amplified religious speech – uttered at


picketing. However, as Love’s expression is beyond any conceivable meaning of the ordinance,
his primary focus with his challenge is the vague application of the ordinance to his speech.
7
  The ordinance also prohibits amplified speech with the purpose of commercial advertising, but
Love does not engage in such and Defendants have never suggested the contrary.
8
  In this regard, Augusta-Richmond County provides no evidence whatsoever that Love’s
expression has this effect. (See Resp., pp. 8-9). Nor is it apparent how merely standing near a
building while discussing topics unrelated to the building can draw attention to the building
rather than the speaker or his message.
                                                7
       Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 8 of 10



 a reasonable volume, and for the purpose of conveying his message – is “usual for law-abiding

 individuals.” Applying § 3-7-1(r) to treat Love like a criminal for merely using an amplifier on a

 public sidewalk is vague as-applied as well as on its face. 9

II.     OTHER INJUNCTION FACTORS ARE MET

        Given the unconstitutionality of Augusta-Richmond County’s ban on Love’s amplified

 speech, the irreparable injury inflicted on Love is manifest: he is perpetually banned from

 engaging in amplified speech at any volume, at any time, on any public sidewalk in the county.

 Augusta-Richmond County suggests that a First Amendment violation like this one does not

 automatically require a finding of irreparable injury, but as the Eleventh Circuit recognized in

 KH Outdoor, LLC v. City of Trussville, the irreparable injury requirement is “easily satisfied,”

 where, as here, a speech restriction categorically bars a protected means of communication. 458

 F.3d 1261, 1271-72 (11th Cir. 2006) (restriction on use of billboards).

        The deprivation Love suffers regarding the violation of his constitutional rights clearly

 outweighs any interest of Augusta-Richmond County in banning amplification at non-excessive

 volumes at all times throughout the county. The narrow injunction sought will in no way prevent

 Augusta-Richmond County from enforcing proper restrictions that focus on excessively loud


 9
   For the reasons set out in Plaintiff’s Initial Memorandum, § 3-7-1(r) is also unconstitutionally
 vague on its face. (See Initial Memo, pp. 15-16). Augusta-Richmond County relies on Bell v.
 State, 252 Ga. 267 (1984), and State v. Burch State v. Burch, 264 Ga. 231 (1994), from the
 Georgia Supreme Court, in arguing to the contrary. (Resp., p. 9). Neither case is germane,
 concerning conduct that has the appearance of true criminal behavior: squeezing through a
 locked gate at midnight (Bell, 252 Ga. at 268) and climbing a six-foot high, razor-wire-topped
 fence around an automobile dealership (Burch, 264 Ga. at 231). Those cases also dealt with a
 state statute, OCGA § 16-11-36, and not the specific ordinance at hand. Accordingly, whatever
 the state court conceived about the meaning of the statute in light of the state legislature’s intent,
 see Bell, 252 Ga. at 269-70, 273 (focusing on state legislature’s intent in construing ordinance), it
 says nothing about § 3-7-1(r)’s meaning in light of Defendants’ expressed intention to prohibit
 amplified speech on public sidewalks. (See Ex. H).
                                                   8
      Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 9 of 10



noise. The injunction will only prevent it from enforcing its ongoing flat ban on amplified

speech that “attract[s] attention” on public sidewalks. Neither is there any merit to the spurious

insinuation that the injunction will not let Augusta-Richmond County “protect its citizens

from…behaviors that threaten public safety” (Resp., p. 11). The order would limit further

misuse of the “loitering” ordinance to punish protected amplified speech at a reasonable volume.

And, regarding the public’s interest, “it is always in the public interest to protect First

Amendment liberties” against overly broad speech restrictions. KH Outdoor, 458 F.3d at 1272

(citation omitted).

                                        CONCLUSION

       For the reasons discussed herein, as well as those expressed in his Initial Memorandum,

Love respectfully requests that this Court grant his Motion for Preliminary Injunction.

                                     Respectfully submitted,

 s/ Nathan E. Huff                                       s/ Nathan W. Kellum [Lead Counsel]*
 GA Bar No. 773611                                       TN BAR #13482; MS BAR # 8813
 Cleary, West & Huff, LLP                                Center for Religious Expression
 1223 George C. Wilson Dr.                               699 Oakleaf Office Lane, Suite 107
 Augusta, GA 30909                                       Memphis, TN 38117
 706-860-9995 telephone                                  (901) 684-5485 telephone
 Email: nhuff@cwhllp.com                                 Email: nkellum@crelaw.org

 Attorney for Plaintiff                                  Attorney for Plaintiff

                                                         *Admitted to practice pro hac vice




                                                9
     Case 1:19-cv-00120-JRH-BKE Document 18 Filed 09/10/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have on this day served all the parties in this case in

accordance with the directives from the Court Notice of Electronic Filing (“NEF”) which was

generated as a result of electronic filing, this 10th day of September, 2019.

                                              /s/ Nathan W. Kellum
                                              Nathan W. Kellum
